Citation Nr: 1524830	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran is currently service connected for residuals of cold weather injuries on all four extremities, each one rated 30 percent disabling.  He is also in receipt of a 30 percent rating for posttraumatic stress disorder (PTSD), a 40 percent rating for hearing loss and a 10 percent rating for tinnitus.  The Veteran maintains that he is unable to work due to the combined impact of his service-connected disabilities, which are cumulatively rated at 90 percent disabling.  Specifically, the Veteran asserts that the residuals of his cold weather injuries prevent him from performing his prior duties as a farmer and that he has held no other job than farmer for the past several decades and is not qualified for any other occupation.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

Assessing the impact of the Veteran's cold-weather residuals, a November 2010 examiner stated that the Veteran's feet and hands (middle two fingers both hands) tingle and feel numb, making it difficult to know for sure where he's stepping at times and that he had not been able to do 'real chores' for 2 years because of discomfort.  The Veteran was noted to be able to cook and wash but could do no other housework or yard work comfortably or safely.  The Veteran was also noted to use a cane for safety.  The Veteran reported quitting farming due to neuropathy, stiffness, and discomfort in his limbs.

An August 2012 statement from the Veteran's treating physician states that the Veteran is totally disabled due to bilateral numbness in his hands and feet which causes difficulty with walking and limits his ability to stand to 15 minutes.  The physician also noted that the Veteran's hand numbness and decreased grip strength inhibit his ability to pick things up or to drive.  The physician also noted that the Veteran's hearing loss makes communication difficult.  

Both medical professionals leave little doubt that the Veteran is unable to perform the requisite activities associated with farming.  Although the Veteran's ability to perform sedentary work is not as clear, the Veteran's severe hearing impairment, along with his upper and lower extremity neurological impairments, psychiatric symptoms and farming work experience makes the probability of such highly doubtful.  In fact, the medical evidence suggests that the Veteran would have difficulty driving, using a telephone, or manipulating writing instruments and computers.  The prospects for the Veteran being able to secure and follow a substantially gainful sedentary occupation are unlikely.  Therefore, resolving all doubt in the Veteran's favor, entitlement to TDIU is granted.


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


